DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 18-19 in the reply filed on 11/02/21 is acknowledged. Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/21.

Claim Interpretation
	Claim 1 recites the term “hypoxic culture condition”. The specification fails to provide any specific, limiting definition for this term. However, the specification teaches that hypoxic culture conditions can be created in a variety of ways, including lowering the oxygen in the culture environment, culturing cells in the presence of a hypoxia mimetic, or the application of hypoxia-inducing factor (Specification page 12, paragraph 0097). The specification further teaches that a hypoxia mimetic is any formulation that stabilizes hypoxia inducing factor or induces a related hypoxic response (Specification page 13, paragraph 0100). As such, the term “hypoxic culture condition” is interpreted as any culture condition which results in oxygen concentrations that are lower than those found in standard in vitro conditions (i.e. less than 21% O2) or results in ANY hypoxia-related cell signaling.
	Claim 11 recites wherein the hypoxic culture condition is created by application of “hypoxia-inducing factor”. However, the specification fails to provide any specific, limiting definition for this term, nor is it an art recognized term. Therefore, absent any specific, limiting definition “hypoxia-inducing 
	Claim 19 recites the composition of claim 18, wherein the primed mesenchymal stromal cells are in a “pharmaceutically acceptable carrier”. The specification does not provide any specific, limiting definition for this term. The term “pharmaceutically acceptable carrier” is used in the art refers to any solvent, suspending agent, excipient, buffer, liquid or solid filler, diluent, or encapsulating material that is non-toxic to the recipient. As such, the examiner has interpreted “pharmaceutically acceptable carrier” as any solvent, suspending agent, excipient, buffer, liquid or solid filler, diluent, or encapsulating material that is non-toxic to the recipient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7-8, and 12- Claim 3, 7-8, and 12 recites the limitation "the mesenchymal stromal cells ".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 3, 7-8, and 12 depend, recites both primed mesenchymal stromal cells and unprimed mesenchymal stromal cells. As such, it is unclear which mesenchymal stromal cells are being referred to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivanathan et al. Stem Cell Rev Rep. 2014 Jun;10(3):351-75 (hereinafter referred to as Sivanathan et al).
Regarding claims 1-2 and 4-5- Sivanathan et al teaches that adipose tissue-derived mesenchymal stem (i.e. mesenchymal stromal) cells (MSCs) are of great interest as cellular therapeutic agents for regenerative and immunomodulatory purposes (Abstract). However, oxygen levels in tissues are much lower than those present in normal culture conditions, so it is important to determine the effect of hypoxia on the immunomodulatory functions of adipose-derived MSCs (Abstract). To this end, Sivanathan et al investigated the effect of hypoxia on the production of immunosuppressive mediators Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). They teach that unprimed MSCs were obtained from adipose tissue (Page 2, Adipose tissue; Page 2, ASC isolation) and then cultured under hypoxic conditions in the presence of IFN-gamma and TNF-alpha (Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). They found that under hypoxic culture conditions (1% oxygen) and upon stimulation with IFN-gamma and TNF-alpha (i.e. immunosuppressive primed mesenchymal stromal cells) adipose tissue-derived MSCs were capable of strong upregulation of the immunomodulatory molecules indoleamine 2,3-dioxygenase (IDO) and programmed death ligand-1 (PDL-1) (Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). Furthermore, Sivanathan et al teaches that hypoxic culture conditions did not hamper the suppressive effects of adipose tissue-derived MSCs on T-cell proliferation, but rather increased their suppressive activity (Page 4-6, Immunosuppressive capacities of ASC under hypoxia; Fig. 4; Discussion, paragraph 04).
Regarding claim 3- Sivanathan et al teaches that to investigate the impact of hypoxia on the immunomodulatory properties of adipose tissue-derived MSCs the cells were cultured under 1% O2 for 6, 24, or 72 hours (Fig. 3; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity).
Regarding claim 6- Sivanathan et al teaches that IFN-gamma was included at a concentration of 50ng/mL (Fig. 3). 
Regarding claims 7 and 11- Sivanathan et al teaches that culture of adipose tissue-derived MSCs was carried out at 37oC and hypoxic culture conditions were induced by culture in the presence of 1% O2, 5% CO2, and 94% N2 (i.e. a hypoxia inducing factor) (Page 2, ASC isolation; Page 2, Hypoxic culture conditions).
Regarding claim 18- Sivanathan et al teaches the method of claim 1 as discussed above and therefore teaches the composition formed by the practice of such methods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Polchert et al. Eur J Immunol. 2008;38(6):1745-1755 (hereinafter referred to as Polchert et al) in view of Sivanathan et al. Stem Cell Rev Rep. 2014 Jun;10(3):351-75 (hereinafter referred to as Sivanathan et al), Saparov et al. Stem Cells Int. 2016:2016:3924858. Epub 2016 Oct 16 (hereinafter referred to as Saparov et al), and Jiang et al. J Dent Res. 2015 Jan;94(1):69-77 (hereinafter referred to as Jiang et al).
Regarding claims 1 and 4-5- Polchert et al teaches that graft versus host disease (GVHD), mediated by donor T cells, is a significant source of morbidity and mortality following allogeneic stem cell transplant (Abstract; Introduction, paragraph 01). They teach that mesenchymal stem cells (MSCs) Abstract; Introduction, paragraph 02). As such, Polchert et al investigated the use of MSCs as a preventative therapy for GVHD during transplantation (Abstract; Introduction, paragraph 04). 
Polchert et al teaches that MSCs were isolated from bone marrow (i.e. obtaining unprimed MSCs) and administered to mice at different stages of GVHD (Page 3, MSC treatment of GVHD; Page 7-8, BM, MSC, and splenocyte preparation). They found that MSCs could suppress the development of GVHD if given after T-cell recognition of an antigen (Page 3, MSC treatment of GVHD). As antigen recognition and T-cell proliferation were potentially required to initiate MSC activity, they tested whether IFN-gamma, an inflammatory cytokine known to be produced by activated T-cells, could initiate MSC immunosuppressive activity (Page 4, IFN-gamma is required for MSC reduction of GVHD mortality). IFN-gamma was chosen because it was known to induce indoleamine 2,3-dioxygenase (IDO) expression, a known immunosuppressive agent, and the expression of immunosuppressive cytokines such as TGF-β (Page 4, IFN-gamma is required MSC reduction of GVHD mortality). They found that IFN-gamma was required for the immunosuppressive activity of MSCs during GVHD, suggesting that this cytokine serves as an initiating stimulus for MSCs in vivo (Abstract; Introduction, paragraph 04; Page 4, IFN-gamma is required for MSC reduction of GVHD mortality). They further teach that pre-treating MSCs with IFN-gamma (i.e. priming) activated MSCs so that they could immediately suppress GVHD more efficiently than unactivated (i.e. unprimed) MSCs (Abstract; Page 4-5, MSC activation with IFN-gamma). MSC suppressive activity was dependent on the magnitude of IFN-gamma exposure, with increasing IFN-gamma leading to greater immune suppression (Abstract; Introduction, last paragraph; Page 4, MSC activation with IFN-gamma; Fig. 6). Together, this suggest that priming MSCs with IFN-gamma enhances their ability to suppress and limit T-cell responses (Abstract; Discussion, last paragraph).
Regarding claim 2- Polchert et al teaches that MSCs were obtained from bone marrow (Pages 7-8, BM, MSC, and splenocyte preparation). 
	Regarding claim 6- Polchert et al teaches that MSCs were treated with 5-500 units of IFN-gamma (Page 4-5, MSC activation with IFN-gamma). Additionally, Polchert et al teaches that IFN-gamma increased the immunosuppressive capacity of MSCs in a dose dependent manner, indicating that IFN-gamma concentration is a result-effective variable (Abstract; Introduction, last paragraph; Page 4, MSC activation with IFN-gamma; Fig. 6). As such, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the concentration of IFN-gamma utilized to prime MSCs for immunosuppressive activity. One of ordinary skill in the art would be motivated to do so to find the optimal dose for the induction of MSC-mediated immunosuppressive activity. One of ordinary skill in the art would have a reasonable expectation of success as IFN-gamma induces MSC-mediated immunosuppressive activity in a dose dependent manner and thus could be optimized using routine and ordinary experimentation.
It is noted by the examiner that, in general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.

However, Polchert et al fails to teach applying a pro-inflammatory cytokine to the mesenchymal stromal cells in combination with hypoxic culture conditions in vitro (claim 1), wherein the MSCs are exposed to hypoxic culture conditions for 1-48 hours (claim 3), wherein the hypoxic culture conditions comprise exposing MSCs to 37oC, 5% CO2, and 1-5% O2 (claim 7), or wherein the hypoxic culture condition is created by the application of a hypoxia inducing factor (claim 11). Additionally, Polchert et al fails to teach a composition comprising primed MSCs prepared by the combination of applying a pro-inflammatory cytokine to the MSCs and culturing them in a hypoxic culture condition (claim 18). 
Regarding claims 1, 3, 7, and 11- Sivanathan et al teaches that adipose tissue-derived mesenchymal stem (i.e. mesenchymal stromal) cells (MSCs) are of great interest as cellular therapeutic agents for regenerative and immunomodulatory purposes (Abstract). However, oxygen levels in tissues are much lower than those present in normal culture conditions, so it is important to determine the effect of hypoxia on the immunomodulatory functions of adipose-derived MSCs (Abstract). To this end, Sivanathan et al investigated the effect of hypoxia on the production of immunosuppressive mediators during stimulation with IFN-gamma and TNF-alpha (Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). They teach that unprimed MSCs were obtained from adipose tissue (Page 2, Adipose tissue; Page 2, ASC isolation) and then cultured under hypoxic conditions and treated with IFN-gamma and TNF-alpha (Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). Isolated adipose tissue derived-MSCs were cultured at 37oC and hypoxia was induced by culture in the presence of 1% O2, 5% CO2, and 94% N2 (Page 2, ASC isolation; Page 2, Hypoxic culture conditions). Sivanathan et al teaches that when MSCs were cultured under hypoxic conditions for 6, 24, or 72 hours (1% oxygen) in the presence of IFN-gamma and TNF-alpha (i.e. immunosuppressive primed mesenchymal stromal cells) they upregulated the expression of immunomodulatory molecules such as indoleamine 2,3-dioxygenase (IDO) and programmed death ligand-1 (PDL-1) (Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). Furthermore, Sivanathan et al teaches that hypoxic culture conditions did not Page 4-6, Immunosuppressive capacities of ASC under hypoxia; Fig. 4; Discussion, paragraph 04).
Saparov et al teaches that mesenchymal stem (i.e. mesenchymal stromal) cells (MSCs) have attracted the attention of researchers and clinicians for their ability to differentiate into a number of cell types, participate in tissue regeneration, and repair damaged tissues by producing various growth factors and cytokines, as well as their unique immmunoprivilege in alloreactive hosts (Abstract). They further teach that the immunomodulatory functions of exogenous MSCs have been widely investigated in immune-mediated inflammatory disease and transplantation research (Abstract). However, the presence of tissue injury/inflammation, insufficient oxygen supply, abundance of reactive oxygen species, and the presence of other harmful molecules that can damage the adoptively transferred cells resulted in low survival and engraftment (Abstract). Because of this, preconditioning of MSCs ex vivo by hypoxia, inflammatory stimulus, or other factors/conditions prior to their use in therapy has been employed as an adaptive method to prepare MSC for the harsh environmental conditions (Abstract). For example, preconditioning MSCs with hypoxia was shown to upregulate the expression of anti-apoptotic proteins, improve their survival, increase cell proliferation, promote the secretion of chemokines that contribute to wound healing, and enhance their immunosuppressive activity by promoting the secretion of immunosuppressive soluble factors such as IDO, IL-10, and PGE-2 (Page 2, Hypoxia-treated MSCs and Innate immunity; Page 5, hypoxia-treated MSCs and adaptive immunity).
Jiang et al teaches the environment of bone marrow MSCs is hypoxic, which plays an important role in maintaining their self-renewal potential and undifferentiated state (Abstract). They further teach that MSCs were known to have immunomodulatory properties and sought to determine what effects hypoxia had on such immunomodulatory properties (Abstract). To this end, Jiang et al teaches that unprimed human gingiva-derived MSCs were isolated from gingival tissue via collagenase IV digestion Page 70, Cell cultures). To induce hypoxia the MSCs were then cultured in a ProOx-C-Chamber system with 2% O2, 93% N2, and 5% CO2 for either 12 or 24 hours (Page 70, Exposure to hypoxia). They found that stimulation of MSCs with hypoxic culture conditions promoted cell proliferation and enhanced their suppressive effects on peripheral blood mononuclear cells (PBMSCs) (Abstract; Page 71, Hypoxia promotes the suppressive effect of hGMSCs on the proliferation of PBMCs; Fig. 1; Pages 74-76, Discussion). Interestingly, the suppressive activity of MSCs was enhanced in a time dependent manner with increasing exposure to hypoxia increasing their immunosuppressive activity (Fig. 1; Page 71-72, Hypoxia promotes the suppressive effect of hGMSCs on the proliferation of PBMCs). Lastly, Jiang et al teaches that pre-stimulation of MSCs with hypoxia for 24 hours significantly promoted their regenerative capacity in wound repair (Abstract; Fig. 4; Page 74, Hypoxia enhances hGMSC-treated skin wound healing in mice). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of priming MSCs taught Polchert et al to include culturing the MSCs under hypoxic conditions for 1-48 hours, wherein the hypoxic conditions comprised culturing the cells at 37oC, 5% CO2, and 1-5% O2 (i.e. a hypoxia inducing factor). One of ordinary skill in the art would have been motivated to do so to enhance their immunosuppressive properties, promote cell proliferation, and enhance cell survival post-transplantation, as taught by Sivanathan et al, Saparov et al, and Jiang et al. One of ordinary skill would have a reasonable expectation of success as Sivanathan et al, Saparov et al, and Jiang et al teach that priming MSCs with hypoxic pre-conditioning enhanced their immunosuppressive properties, similar to that seen with IFN-gamma pre-conditioning taught by Polchert et al. Additionally, Jiang et al teaches that hypoxic pre-conditioning enhances the immunosuppressive activity of MSCs in a time dependent manner and therefore the duration of culture could be optimized using routine methods. As both hypoxic culture conditions and stimulation with inflammatory cytokines such as IFN-gamma promoted immunosuppressive activity, one 
Regarding claim 18- The teachings of Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al make obvious the method of claim 1 as discussed above. The practice of such methods would therefore result in a composition comprising primed mesenchymal stromal cells prepared by applying a pro-inflammatory cytokine to mesenchymal stromal cells in a hypoxic culture condition according to claim 1. As such, the teachings of Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al are considered to meet the limitations of claim 18. 

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Polchert et al. Eur J Immunol. 2008;38(6):1745-1755 (hereinafter referred to as Polchert et al) in view of Sivanathan et al. Stem Cell Rev Rep. 2014 Jun;10(3):351-75 (hereinafter referred to as Sivanathan et al), Saparov et al. Stem Cells Int. 2016:2016:3924858. Epub 2016 Oct 16 (hereinafter referred to as Saparov et al), and Jiang et al. J Dent Res. 2015 Jan;94(1):69-77 (hereinafter referred to as Jiang et al) as applied to claim 1 above, and further in view of Yu et al. PLoS One. 2013 May 9;8(5):e62703 (hereinafter referred to as Yu et al).
The teachings of Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al regarding the limitations of claim one have been discussed previously.
However, they fail to teach wherein the hypoxic culture condition comprises exposing mesenchymal stromal cells to a hypoxia mimetic (claim 8), such as desferoxamine, cobalt chloride, hydralazine, nickel chloride, diazoxide, and dimethyloxalyglycine (claim 9), at a concentration of 50uM to 200uM (Claim 10).
Regarding claims 8-11- Yu et al teaches that mesenchymal stem (i.e. mesenchymal stromal) cells (MSCs) were known to enhance recovery of the kidney following injury (Abstract). Yu et al sought to determine whether hypoxic-preconditioning of MSCs could enhance this therapeutic effect (Abstract). They teach that MSCs were isolated from bone marrow and preconditioned with hypoxic culture conditions by incubating the cells with cobalt chloride (CoCl2) at concentrations between 0-500µmol/L for 6-72 hours (Page 8, MSC isolation, culture and identification; Page 8, Hypoxic mimetic treatment of MSC). They teach that hypoxia mimetic preconditioning (HMP) with 200 µM/L of CoCl2 significantly increased the expression of hypoxia-inducible factor 1-alpha (HIF-1alpha), CXCR4, and enhanced MSC migration in vitro (Abstract). Furthermore, HMP-MSCs demonstrated greater migration and longer retention time in the ischemic kidney, demonstrated higher presence in the glomerular capillaries of the ischemic kidneys, reduced kidney injury, and enhanced functional recovery (Abstract; Page 2, Hypoxic mimetic preconditioning enhanced MSC migration in vitro; Page 2, In vivo MR imaging of labeled MSC; Page 3, Therapeutic potential of hypoxic mimetic preconditioned MSC). Lastly, Yu et al teaches that HMP treatment increased the expression of paracrine mediators such as basic fibroblast growth factor (bFGF) and hepatocyte growth factor (HGF) (i.e. immunosuppressive mediators) (Abstract; Page 3-4, Paracrine factors in MSC-infused kidneys; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of priming MSCs made obvious by Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al and replace hypoxic culture conditions created by culture at low oxygen with hypoxic culture conditions established by exposing MSCs to a hypoxia mimetic, such as cobalt chloride, at a concentration of 50-200µM (i.e. hypoxia-inducing factor). One of ordinary skill in the art would have been motivated to do so to utilize an alternative method of inducing . 
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Polchert et al. Eur J Immunol. 2008;38(6):1745-1755 (hereinafter referred to as Polchert et al) in view of Sivanathan et al. Stem Cell Rev Rep. 2014 Jun;10(3):351-75 (hereinafter referred to as Sivanathan et al), Saparov et al. Stem Cells Int. 2016:2016:3924858. Epub 2016 Oct 16 (hereinafter referred to as Saparov et al), and Jiang et al. J Dent Res. 2015 Jan;94(1):69-77 (hereinafter referred to as Jiang et al) as applied to claim 1 above, and further in view of Di Trapani et al. Sci Rep. 2016 Apr 13;6:24120 (hereinafter referred to as Di Trapani et al).
The teachings of Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al regarding the limitations of claim one have been discussed previously.
However, they fail to teach wherein the method of claim 1 further comprises isolating exosomes secreted from mesenchymal stromal cells following exposure to pro-inflammatory cytokine and hypoxic culture condition (Claim 12). 
Regarding claim 12- Di Trapani et al teaches that mesenchymal stromal cells (MSCs) are multipotent cells, immunomodulatory stem cells that are currently used for regenerative medicine and treatment of a number of inflammatory disorders, due to their ability to significantly influence tissue microenvironments through the secretion of a large variety of soluble factors (Abstract). They further Abstract; Discussion, paragraph 02). As EVs have a demonstrated beneficial effect in vivo they are a promising alternative to cell therapies since they bypass some drawbacks such as tumor development (Discussion, paragraph 02). As such, Di Trapani et al sought to investigate the contribution of EVs to MSC-mediated immunosuppression and elucidate their mechanism of action (Abstract). They found that EV-mediated immune suppression was directly correlated to the uptake of EVs by immune effector cells and that such immune suppression could be further increased by priming MSCs with inflammatory cytokines (Abstract; Introduction, last paragraph; Page 5-6, Immunomodulatory properties of MSC-derived EVs; Page 8, Immunosuppressive effect of EVs on IEC proliferation).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of priming MSCs made obvious by Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al to include the step of isolating secreted exosomes. One of ordinary skill in the art would have been motivated to do so to isolate MSC-derived exosomes for therapeutic applications, as taught by Di Trapani et al. One of ordinary skill would have a reasonable expectation of success as MSC-derived exosomes were known to have therapeutic activity and methods for their isolation were known in the art prior to the effective filing date of the application (See Di Trapani et al: Abstract, Discussion, paragraph 02; Methods- Purification of MSC-derived EVs). Furthermore, given that Di Trapani et al teaches that priming MSCs with inflammatory cytokines improved the immunosuppressive activity of their respective EVs, similar to how priming MSCs with IFN-gamma (i.e. a pro-inflammatory cytokine) improved the immunosuppressive activity of MSCs (see Polchert et al Abstract; Page 4-5, MSC activation with IFN-gamma), and that Sivanathan et al, Saparov et al, and Jiang et al taught that hypoxic pre-conditioning improved the therapeutic and/or immunosuppressive activity of MSCs (see the discussion of claims 1, 3, 7, and 11 above), one of ordinary . 

Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Polchert et al. Eur J Immunol. 2008;38(6):1745-1755 (hereinafter referred to as Polchert et al) in view of Sivanathan et al. Stem Cell Rev Rep. 2014 Jun;10(3):351-75 (hereinafter referred to as Sivanathan et al), Saparov et al. Stem Cells Int. 2016:2016:3924858. Epub 2016 Oct 16 (hereinafter referred to as Saparov et al), and Jiang et al. J Dent Res. 2015 Jan;94(1):69-77 (hereinafter referred to as Jiang et al) as applied to claim 1 above, and further in view of Atouf. AAPS J. 2016 Jul;18(4):844-8 (hereinafter referred to as Atouf).
The teachings of Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al regarding the limitations of claims 1 and 18 have been discussed previously.
However, they fail to teach wherein the primed MSCs are formulated in a pharmaceutically acceptable carrier (Claim 19).
Atouf teaches that cell-therapy products offer new solutions to treat unmet medical needs (Introduction, paragraph 01). Atouf teaches that, like other biologics, cell-based therapy formulations include a variety of excipients (defined as components used in the formulation and to ancillary materials that remain in the final product, i.e. pharmaceutically acceptable carriers) such as buffers, salts, polymers, proteins, and preservatives that are added to stabilize the cells or to provide physiological osmolality (Introduction, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of primed MSCs made obvious by Polchert et al, Sivanathan et al, Saparov et al, and Jiang et al to include a pharmaceutically acceptable carrier. One of ordinary skill in the art would have been motivated to do so stabilize the cells or provide 

Conclusion
Status of the claims
Claims 1-12 and 18-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.J/               Examiner, Art Unit 1632     


/RAM R SHUKLA/               Supervisory Patent Examiner, Art Unit 1635